Citation Nr: 1014338	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether the accident in which the Veteran's claimed 
residuals of a fracture of a left femur, residuals of a 
fracture of the left hand, residuals of a fracture of the 
coccyx, and an anxiety disorder are claimed to have been 
incurred was sustained in the line of duty for the purpose of 
entitlement to VA benefits.

2.  Entitlement to service connection for the residuals of a 
fracture of the left femur.

3.  Entitlement to service connection for the residuals of a 
fracture of the left hand.

4.  Entitlement to service connection for the residuals of a 
fracture of the coccyx.

5.  Entitlement to service connection for a psychiatric 
disability claimed as anxiety and depression.  

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to May 1975 and 
from July 1991 to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision and a 
rating decision of the Huntington, West Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran's claims for service 
connection for the residuals of a fracture of the left femur, 
residuals of a fracture of the left hand, the residuals of a 
fracture of the coccyx, and an anxiety disorder have been 
considered by the RO solely on the basis as to whether these 
disabilities were incurred in the line of duty, or whether 
the Veteran's actions prior to the accident he claims 
resulted in these disabilities constituted willful misconduct 
and therefore a bar to VA compensation.  Therefore, the issue 
has been characterized as described on the first page of this 
decision.  However, as the Board will find in favor of the 
Veteran for this aspect of his claim, his claimed 
disabilities have also been listed individually in order that 
they may receive consideration for service connection on a 
direct basis.  

The issues of entitlement to service connection for residuals 
of a fracture of the left femur, the residuals of a fracture 
of the left hand, the residuals of a fracture of the coccyx, 
a psychiatric disability claimed as anxiety and depression, 
hearing loss, and tinnitus will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The service department determined that the May 1974 
automobile accident that the Veteran contends resulted in 
disabilities of the left femur, left hand, coccyx and a 
psychiatric disability was incurred in the line of duty.  

2.  The evidence in support of a finding of willful 
misconduct is circumstantial, but is not sufficient to be 
considered overwhelming to overturn a service department 
determination. 


CONCLUSION OF LAW

The May 1974 automobile accident that the Veteran claims 
resulted in a fracture of the left femur, left hand, coccyx, 
and a psychiatric disorder was incurred in the line of duty.  
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 
(n), 3.301(c)(2) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the Veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the veteran. 

Line of Duty

The Veteran contends that he has sustained various 
disabilities as the result of an automobile accident during 
active service.  He admits to having consumed some alcoholic 
beverages prior to driving, but denies that he was 
intoxicated.  Instead, he claims that the accident occurred 
because he fell asleep.  The Veteran and his representative 
note that the service department determined that the accident 
occurred in the line of duty, and they argue that there is 
insufficient evidence to reach a different conclusion.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection for some chronic 
diseases, including psychoses, may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

However, compensation will not be paid if the disability 
resulting from disease or injury in service is the result of 
the Veteran's own willful misconduct or the abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service 
connection may be granted only when a disability was incurred 
or aggravated in the line of duty, and not as the result of 
willful misconduct or drug or alcohol abuse.  Id.  See also 
38 C.F.R. § 3.301.

"In line of duty" means an injury or disease incurred or 
aggravated during a period of active service, unless such 
injury or disease was the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was a 
result of his or her abuse of alcohol or drugs.  A service 
department finding that injury, disease, or death occurred in 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of laws administered by 
VA.  38 C.F.R. § 3.1(m).  

For the purposes of applying the above, the term "willful 
misconduct" is defined as "an act involving conscious 
wrongdoing or known prohibited action."  38 C.F.R. § 3.1(n).

An injury or disease incurred during active military service 
shall not be deemed to have been incurred in the line of duty 
if such injury or disease was a result of the abuse of 
alcohol by the Veteran.  For the purposes of this provision, 
willful misconduct due to alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, that intoxication results proximately and 
immediately in disability or death to the user.  38 C.F.R. § 
3.301(c)(2).

A note to M21-1MR, Part III, Subpart v, Chapter 1, Section D, 
states that in making line of duty determinations, VA is to 
accept service department findings as conclusive for VA 
purposes, unless there is overwhelming evidence of willful 
misconduct.  

In this case, the relevant evidence includes a Military 
Police Traffic Accident Investigation, Part A and Part B; a 
Report of Investigation, Line of Duty and Misconduct Status; 
sworn statements from the two military policemen who 
investigated the accident scene as well as a sworn statement 
from a witness who called the military police; a Military 
Police Report; emergency room records from May 31, 1974; a 
hospital discharge record for the period from May 31, 1974 to 
September 25, 1974; and a Statement of Medical Examination 
and Duty Status. 

In summary, these records show that the Veteran was involved 
in an automobile accident on May 31, 1974 at Fort Knox, 
Kentucky.  The Veteran lost control of his car, skidded 117-
118 feet, knocked down some signs, and then collided with a 
telephone pole.  A passenger was injured and rendered 
comatose; this passenger later died before he could be 
interviewed.  The Veteran sustained injuries to his left leg 
and nose.  An investigation revealed that the Veteran had 
been drinking.  The posted speed limit was 25 miles per hour, 
and one of the military policemen estimated the Veteran's 
speed at between 50 and 60 miles an hour.  The other military 
policeman reported that the Veteran had been traveling at a 
high rate of speed.  He further reported that both of the 
individuals in the car appeared to be intoxicated, and 
numerous beer and wine bottles were found in the car.  The 
gear shift lever was locked in second gear.  

The emergency room records state "Blood alcohol refused".  
The hospital discharge records add that the Veteran did not 
recall what happened, but that he had not been knocked 
unconscious.  He did admit to drinking some alcoholic 
beverages, and he smelled of alcohol on admission.  

The Statement of Medical Examination and Duty Status noted 
many of these facts.  A medical opinion that the Veteran was 
under the influence of alcohol was noted, which was 
determined from his inpatient records.  It states that a 
blood alcohol test was not made.  The accident was said to be 
the result of driving with excessive speed and bad road 
conditions.  However, the statement also says that the injury 
was incurred in the line of duty.  This report was signed by 
the Veteran's commanding officer.  An addendum signed by a 
higher ranking officer states that a formal investigation 
would be conducted.  

The July 1974 Report of Investigation was signed by the same 
officer who noted that a formal investigation would be 
conducted at the conclusion of The Statement of Medical 
Examination and Duty Status.  This report notes that there 
had been an attempt to interrogate the Veteran with counsel 
present, but he declined to make a statement or answer any 
questions.  It was also noted that further investigation 
revealed that the Veteran had been drinking.  However, to 
what degree the Veteran may have been intoxicated was not 
established.  The investigation also revealed that the speed 
of the car exceeded the 25 mile per hour speed limit, but 
there was no hard evidence to substantiate the apparent 
excessive speed of 50 to 60 miles per hour.  The 
investigation also showed that it was raining at the time of 
the accident.  The statement concluded that the proximate 
cause of the Veteran's injuries was the careless operation of 
a motor vehicle.  However, this appeared to be simple 
negligence and not gross negligence.  Therefore, the finding 
was that the Veteran's injuries were in the line of duty.  
The form states that intentional misconduct or neglect was 
not the proximate cause of the accident.  

On the basis of this evidence, the RO issued a November 2005 
Administrative Decision that the Veteran's injuries sustained 
in the May 1974 automobile accident were the result of his 
own willful misconduct and therefore not in the line of duty.  
This was the sole basis for the denial of the claims based on 
the automobile accident in the February 2006 rating decision 
on appeal.  

The Board notes that there is certainly ample circumstantial 
evidence to suggest that alcoholic intoxication played a role 
in the accident in question.  Although the Veteran initially 
denied that alcohol was involved in the July 2005 VA Form 21-
4176, Report of Accidental Injury in Support of Claim for 
Compensation or Pension, both contemporaneous evidence and 
the Veteran's statements subsequent to July 2005 show that he 
had been drinking prior to driving his car.  The evidence 
also shows that there were beer and wine bottles in the car 
after the accident, the Veteran appeared intoxicated to one 
of the officers, and he smelled of alcohol on admission to 
the hospital.  The evidence further indicates that the 
Veteran was traveling at a rate of speed faster than the 
posted limit at the time of the accident.  

However, the evidence also shows that a blood alcohol test 
was not obtained.  As a consequence, as noted in the Report 
of Investigation, to what degree the Veteran may have been 
intoxicated was not established.  The evidence simply does 
not show that the Veteran was legally intoxicated, or even 
that he had consumed enough alcohol so that his driving would 
have been impaired.  Similarly, while one of the military 
policemen estimated that the Veteran was traveling between 50 
and 60 miles per hour in a zone marked for 25 miles per hour, 
the other military policeman noted that the Veteran's car was 
in second gear after the accident.  The Report of 
Investigation found that there was no hard evidence to 
substantiate that the Veteran was traveling 50 to 60 miles 
per hour.  

As cited above, M21-1MR, Part III, Subpart v, Chapter 1, 
Section D, states that there must be "overwhelming" evidence 
in support of willful misconduct before a line of duty 
finding by the service department can be set aside.  In the 
absence of conclusive evidence to show that the Veteran was 
intoxicated at the time of his accident or that he was 
driving at an excessively high speed, the evidence to support 
a finding of willful misconduct is not overwhelming.  There 
is clearly evidence that the Veteran had been drinking, but 
intoxication is not clearly shown by probative evidence.  
Thus, while there is circumstantial evidence of misconduct, 
it does not raise to the level that the service department's 
determination, after investigation, could be overturned.  
Therefore, the Board finds that the accident in question was 
incurred in the line of duty.  


ORDER

The accident in which the Veteran's claimed residuals of a 
fracture of a left femur, residuals of a fracture of the left 
hand, residuals of a fracture of the coccyx, and an anxiety 
disorder are claimed to have been incurred was sustained in 
the line of duty for the purpose of entitlement to VA 
benefits; to this extent only his appeal is granted. 


REMAND

The Veteran contends that he has the residuals of a fracture 
of the left femur, the residuals of a fracture of the left 
hand, the residuals of a fracture of the coccyx, and a 
psychiatric disability claimed as anxiety and depression as a 
result of an automobile accident in service.  

As previously noted, the basis of the February 2006 rating 
decision that denied entitlement to service connection for 
these disabilities was that the injury in question was not 
sustained in the line of duty.  In view of the determination 
that this accident was in the line of duty, the Board finds 
that these issues must be remanded so that initial 
consideration for service connection on a direct basis for 
these disabilities can be made.  

In addition, the Veteran contends that he has developed 
bilateral hearing loss and tinnitus as a result of acoustic 
trauma sustained during active service.  He notes that he 
worked as a tank mechanic, and further states that he was 
exposed to acoustic trauma during practice with live hand 
grenades.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

A March 2008 VA audiology consult states that the Veteran has 
mild high frequency sensorineural hearing loss beginning at 
6000 Hertz.  He was also positive for tinnitus.  
Unfortunately, the hearing examination is presented in graph 
form, and the Board is unable to accurately determine whether 
it shows auditory thresholds that meet the requirement of 
38 C.F.R. § 3.385.  Furthermore, the examiner did not express 
an opinion as to whether or not the Veteran's tinnitus was 
related to active service.  The Board concludes that this 
examination is inadequate, and that the Veteran should be 
scheduled for an additional examination in order to determine 
the nature and etiology of any hearing loss and tinnitus that 
may be present.  



Accordingly, the case is REMANDED for the following actions:

1.  Take the appropriate actions to 
develop the Veteran's claims for 
service connection for the residuals of 
a fracture of the left femur, the 
residuals of a fracture of the left 
hand, the residuals of a fracture of 
the coccyx, and a psychiatric 
disability claimed as anxiety and 
depression.  This should include, but 
is not limited to, obtaining all 
outstanding medical records, providing 
examinations when deemed necessary, and 
obtaining opinions as to any 
relationship between the Veteran's 
claimed disabilities and active 
service, to include the May 1974 
automobile accident in service.  

2.  Schedule the Veteran for a VA hearing 
examination to determine the nature and 
etiology of his claimed bilateral hearing 
loss and tinnitus.  All indicated tests 
and studies should be conducted.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  At the completion of the 
examination and review of the record, the 
examiner should attempt to express the 
following opinions. 
1) Does the Veteran have a current 
diagnosis of hearing loss?  If so, is it 
as likely as not (50 percent probability 
or more) that this disability was 
incurred due to active service? 
2) Does the Veteran have a current 
diagnosis of tinnitus?  If so, is it as 
likely as not that this disability was 
incurred due to active service?
The reasons and bases for all opinions 
should be provided.  It the examiner 
finds that they are unable to express an 
opinion without resort to speculation, 
the reasons and bases for this 
determination should be noted, as well 
any additional missing evidence that 
would enable an opinion to be obtained.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


